Citation Nr: 1038402	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-20 890	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS), to 
include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.  
He served in Vietnam from January 1971 to January 1972.

This appeal to the Board of Veterans Appeals (Board) arises from 
a September 2008 rating action that denied service connection for 
MS, to include as due to AO exposure.

In August 2010, the Veteran and his daughter testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

The Veteran contends that he has MS that had its onset in service 
and may be due to AO exposure, and he gave testimony to that 
effect at the August 2010 Board hearing.  He asserts that his 
inservice numbness in the arms, hands, legs, and buttocks were 
early manifestations of the MS diagnosed post service.  He states 
that these inservice symptoms progressed and worsened after 
service year, and that he reported them to his family physician, 
T.M., M.D., in Angola, Indiana.

Review of the service treatment records reveals that the Veteran 
was seen for a left hand nerve complaint and left buttock 
numbness in July 1969.  He was seen for left hip complaints in 
August 1969 and left leg paresthesia in September 1969.  The 
upper and lower extremities were normal on a January 1972 
separation examination and his neurologic examination at that 
time was also normal.

Post service, cervical spine magnetic resonance imaging (MRI) at 
the Cameron Memorial Community Hospital in November 2006 revealed 
non-enhancing oblong-shaped right posterior cord abnormality that 
was consistent with an inactive MS plaque extending from 
approximately C3-4 to C4-5.  Review of prior July 2006 brain MRI 
revealed abnormal ovoid areas of white matter signal in the deep 
periventricular regions (peritrigonal) and in the front upper 
lobes that in retrospect were most consistent with MS plaques.  

In a statement which was received in June 2009, D. D., M.D., 
opined that it was possible that the veteran's current MS 
diagnosis was related to AO exposure in military service in 
Vietnam.

At the August 2010 Board hearing, the Veteran testified that he 
had been seen for complaints of progressive and worsening 
numbness in the extremities and buttocks after service by his 
family physician, Dr. T.M.  As the medical records of this 
treatment would be helpful in resolving the claim on appeal, the 
Board finds that the RO/AMC should contact the Veteran and his 
representative and request that he furnish written authorization 
permitting the release to VA of any such medical records for 
consideration in this claim.  The RO/AMC should then obtain any 
additional evidence for which the Veteran provides sufficient 
information and authorization following the procedures prescribed 
in 38 C.F.R. § 3.159.  

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The types of evidence that indicate that a current disability may 
be associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, 20 Vet. App. at 83.  To 
trigger the VA's duty to provide a medical examination, the 
evidence need only indicate that symptoms of a disability may be 
associated with a veteran's active service.  Duenas v. Principi, 
18 Vet. App.  512, 517-18 (2004).

On the abovementioned factual record, the Board finds that the 
Veteran should be afforded a VA examination by a physician to 
determine the relationship, if any, between his current MS and 
his military service, to include his complaints and presumed 
exposure to AO therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO/AMC should obtain and associate with the 
claims folder a copy of any notice of the examination sent to him 
by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO/AMC should contact the Veteran 
and his representative and request that he 
provide written authorization to enable VA 
to obtain copies of the complete clinical 
records of all treatment and evaluation by 
Dr. T.M., of Angola, Indiana, for 
complaints of paresthesias in the 
extremities and buttocks and MS since 1972.  

2.  If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.  If any records sought are 
not obtained, the RO/AMC should notify the 
appellant and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA examination 
by an appropriate medical specialist to 
determine the relationship, if any, between 
his MS and his military service, to include 
complaints of numbness in the extremities 
and buttocks and exposure to AO.  The 
entire claims folder must be made available 
to and reviewed by the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examiner should review the service and 
post-service medical records and render 
opinions for the record as to whether it 
is at least as likely as not (i.e., 
there is at least a 50% probability), or 
whether it is not at least as likely as 
not (i.e., there is less than a 50% 
probability) that the Veteran has MS that 
(a) had its onset in service or within 7 
years of separation therefrom, or (b) is 
otherwise related to his military service, 
to include complaints of numbness in the 
extremities and buttocks, and exposure to 
AO.  In reaching these opinions, the 
examiner should review and address the 
Veteran's service medical records, as well 
as any post-service medical reports of Dr. 
T.M. and the June 2009 medical statement of 
Dr. D.D.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

